DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will not be entered as it requires new search and consideration.  The newly presented limitation has not been previously presented and thus requires new search and consideration.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Feng et al. and Karstens et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Feng et al. and Karstens et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions for automotive interior parts.  Both Feng et al. and Karstens et al. teaches a cellulose ester composition with fibrous filler incorporated therein.  The method of incorporating the fibrous material into the composite has not been claimed, or shown to be a critical feature in preparing the claimed composite.  As such, the difference in molding between Feng et al. and Karstens et al. has not been shown to be sufficient to establish a lack of expectation of success.
B)  The applicant’s argument of unexpected results is not persuasive.  The applicant argues that the addition of the thermoplastic elastomer and the glass fibers increase the tensile strength of composition.  Both Karstens et al. and Thomas et al. both teach that the fibers increase the tensile strength of the composition.   "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767